              Case 1:19-cv-06031-KPF Document 1 Filed 06/27/19 Page 1 of 6



                         IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF NEW YORK


 MARTHA M. SMITH-GREY                               DOCKET NO.:

                         Plaintiff

                  v.

 JUSTIN P. WILLIAMS and                             JURY TRIAL DEMAND
 REDLINE TOWING, INC.

                         Defendants



                                      NOTICE OF REMOVAL

TO THE HONORABLE JUDGES IN THE UNITED STATES DISTRICT COURT FOR THE
SOUTHERN DISTRICT OF NEW YORK:

         Defendant, Justin P. Williams, by and through his attorneys, Rawle & Henderson LLP,

respectfully avers upon information and belief as follows:

         1.      Plaintiff, Martha Smith-Grey [hereinafter “Plaintiff”] filed a Complaint in the

Supreme Court of the State of New York, County of Bronx, under Index No. 27363/2018E against,

Justin P. Williams [hereinafter “Williams”] and Red Line Towing, Inc. [hereinafter “Red Line”]

on June 27, 2018. See Plaintiff’s Complaint, attached hereto as Exhibit “A.”

         2.      The Plaintiff mailed the Summons and Complaint pursuant to CPLR §312-a on or

about June 27, 2018. See id.

                                     TIMELINESS OF REMOVAL

         3.      Pursuant to 28 U.S.C. § 1446 (b)(3), if a case stated by the initial pleading is not

removable, a notice of removal may be filed within thirty days after receipt by the defendant,




12843360-1
            Case 1:19-cv-06031-KPF Document 1 Filed 06/27/19 Page 2 of 6



through service or otherwise, of a copy of an amending pleading, motion, order or other paper

from which it may first be ascertained that the case is one which is or has become removable.

       4.      Pursuant to 28 U.S.C § 1446 (c)(3)(a), responses to discovery shall be treated as an

“other paper” under section (b)(3).

       5.      On June 26, 2019, in the furtherance of discovery, Defendant William’s agent

contacted Plaintiff’s Counsel’s office and was informed of Plaintiff’s intent to proceed with left

shoulder arthoscopic surgery and that said surgery was scheduled for “next week.”

       6.      Presumably, this means that Plaintiff’s surgery is scheduled for the week of July 1-

5, 2019.

       7.      June 26, 2019 was the first time Defendant Williams was made aware Plaintiff’s

intention to undergo surgery and that a surgery date was set.

       8.      As such, Defendant William’s removal is timely as it is filed within 30 days of

notice of the information satisfying the federal requirements for removal regarding amount in

controversy.

       9.      Defendant William’s removal is also timely as it is within one year of the filing of

the action as required by 28 U.S.C. § 1446 (c)(1).

                                DIVERSITY OF CITIZENSHIP

       10.     Defendant, Justin Williams, was and still is a resident of Kunkletown,

Pennsylvania, and therefore, is a citizen of the State of Pennsylvania.

       11.     Defendant, Red Line Towing, Inc., is a Pennsylvania corporation with its principal

place of business at 347 Main Street, Dickson City, PA 18519. Therefore, Defendant, Red Line

Towing, Inc. is deemed a citizen of Pennsylvania.




                                                 2
                                             12843360-1
           Case 1:19-cv-06031-KPF Document 1 Filed 06/27/19 Page 3 of 6



       12.     Upon information and belief, Plaintiff, Martha Smith-Grey was and still is a

resident of Bronx County, New York, and therefore, is a citizen of the State of New York. See

Exhibit “A” at ¶ 1.

       13.     Diversity of citizenship within the meaning of 28 U.S.C. §1332 exists between

Plaintiff and Defendants since:

               (a)     Plaintiff is a citizen of the State of New York; and

               (b)     Defendants are not citizens of the State of New York.

       14.     Furthermore, diversity of citizenship existed at the time the Complaint was filed

and continues through the time of filing of this notice, such that defendant is entitled to removal

pursuant to 28 U.S.C. §1441, as amended, and 28 U.S.C. §1446

                                  AMOUNT IN CONTROVERSY

       15.     Plaintiff alleges that on May 6, 2018, she was in a motor vehicle accident in

Pennsylvania with a vehicle owned by Defendant Red Line and driven by Defendant Williams.

See generally id.

       16.     Plaintiff alleges that defendants were negligent in causing the May 6, 2018 accident

and that she sustained injuries as a result thereof.

       17.     In particular, plaintiff alleges the following:

               19.     As a result of the aforesaid occurrence, plaintiff was rendered sick,
               sore, lame, and disabled and have remained so since said occurrence. He
               sustained nervous shock and continue to suffer mental anguish and great
               physical pain. He will be compelled to undergo. medical aid, treatment, and
               attention and to expend money and incur obligations for physician's
               services, medical and hospital expenses for the care and treatment of his
               injuries; and upon information and belief, he will be compelled to expend
               additional sums of money and incur further obligations in the future for
               additional physician's services, medical and hospital expenses for the
               further care and treatment of his injuries. He has been incapacitated from
               attending to her usual duties, functions, occupations, vacations and



                                                   3
                                               12843360-1
           Case 1:19-cv-06031-KPF Document 1 Filed 06/27/19 Page 4 of 6



               avocations, and in other ways he has damages, and upon information and
               belief, may be so incapacitated in the future and will suffer pecuniary losses.

               20.     Plaintiff sustained serious injuries as defined in §§ 5102 and 5104
               of the insurance Law of the State of New York.

               21.    Upon information and belief, this action fails within one or more of
               the exceptions set forth in CPLR 1601.

               22.     By reason thereof, plaintiff has been damaged in an amount greater
               than the jurisdictional limits of the lower Courts of the State of New York.

                       WHEREFORE, plaintiff demands judgment against defendants, and
               each of them, jointly and severally, in an amount greater than the
               jurisdictional limits of the lower Court of the State of New York, together
               with costs and disbursements

See Exhibit “A” at ¶¶ 19-22.

       18.     In addition to Plaintiff’s allegations contained in the Complaint, as mentioned

above, Plaintiff’s Counsel recently informed of Plaintiff’s intention to undergo left shoulder

arthoscopic surgery.

       19.     Based upon a fair reading of the Complaint and Plaintiff’s intention to undergo

shoulder surgery, Plaintiff has set forth a claim in which an amount in excess of the jurisdictional

limit of $75,000, exclusive of interest and costs, may be at stake.

                                  CONSENT TO REMOVAL

       20.     Pursuant to 28 U.S.C. § 1446 (b)(2) all defendants who have been properly joined

and served must join in or consent to the removal of the action.

       21.     Defendant Williams sought and obtained Defendant Red Line’s consent for

removal.




                                                  4
                                              12843360-1
         Case 1:19-cv-06031-KPF Document 1 Filed 06/27/19 Page 5 of 6



       WHEREFORE, Defendant, Justin P. Williams, prays that the above-captioned action now

pending in the Supreme Court of New York for Bronx County be removed therefrom to this

Honorable Court.

                                         RAWLE & HENDERSON LLP



                                         By: _______________________
                                                Diane B. Carvell
                                                Attorney for Defendant
                                                Justin P. Williams
                                                14 Wall St., 27th Floor
                                                New York, New York 10005
                                                (212) 323-7070

Dated: June 27, 2019




                                             5
                                         12843360-1
              Case 1:19-cv-06031-KPF Document 1 Filed 06/27/19 Page 6 of 6


                                    CERTIFICATE OF SERVICE

           The undersigned hereby certifies that a true and correct copy of the within-captioned Notice

of Removal was served via first class mail, postage prepaid, on the following:


                                      Evans D. Prieston, Esquire
                                 Law Office of Evans D. Prieston, P.C.
                                     47-40 21st Street, 10th Floor
                                    Long Island City, NY 11101
                                         Counsel for Plaintiff


                                                 RAWLE & HENDERSON, LLP




                                                 By:________________________
                                                    Diane B. Carvell, Esquire
                                                    Attorney for Defendant
                                                    Justin P. Williams

Dated: June 27, 2019




12843360
